Citation Nr: 0929843	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
gunshot wound, right upper chest, with residuals of empyema 
and thoracoplasty.

2.  Entitlement to an initial compensable evaluation for 
injury to the right upper chest affecting Muscle Group I 
prior to September 29, 2008 and in excess of 10 percent 
thereafter.

3.  Entitlement to an initial evaluation in excess of 20 
percent for injury to the right upper chest of Muscle Group 
III


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Board previously remanded this matter in April 2006 and 
March 2008.

The Board notes that the November 2002 rating decision 
addressed the issue of an evaluation in excess of 40 percent 
for gunshot wound, right upper chest, with residuals of 
empyema and thoracoplasty.  The Veteran underwent a VA 
examination for his gunshot wound disability in September 
2008.  Based upon that examination, a February 2009 rating 
decision granted service connection for injury to the right 
upper chest affecting Muscle Group I and injury to the right 
upper chest affecting Muscle Group III, both secondary to 
service-connected gunshot wound, right upper chest, with 
residuals of empyema and thoracoplasty.  Because the RO has 
determined that the residuals of the Veteran's gunshot wound, 
right upper chest, with residuals of empyema and 
thoracoplasty include injury to Muscle Group I and Muscle 
Group III, the Board's decision will address the ratings 
assigned for those disabilities.     


FINDINGS OF FACT

1.  The Veteran is right-handed.  

2.  Gunshot wound, right upper chest, with residuals of 
empyema and thoracoplasty is manifested by severe disability 
of Muscle Group II.

3.  From March 2, 2001 to October 15, 2004, right upper chest 
injury affecting Muscle Group I was manifested by slight 
disability of Muscle Group I.

4.  From October 15, 2004, right upper chest injury affecting 
Muscle Group I has been manifested by moderate disability of 
Muscle Group I.

5.   Right upper chest injury of Muscle Group III is 
manifested by moderate disability.  


CONCLUSIONS OF LAW

1.  The current 40 percent evaluation for gunshot wound, 
right upper chest, with residuals of empyema and 
thoracoplasty is the maximum schedular evaluation allowable 
by law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5302 (2008).

2.  Prior to October 15, 2004, the criteria for a compensable 
evaluation for injury to the right upper chest injury 
affecting Muscle Group I were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5301 (2008).

3.  The criteria for a 10 percent evaluation, but no higher, 
for right upper chest injury affecting Muscle Group I were 
met as of October 15, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5301 (2008).  

4.  The criteria for an evaluation in excess of 20 percent 
for injury to the right upper chest of Muscle Group III have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5301 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

A June 2008 letter notified the Veteran of the evidence 
required to substantiate his claim for an increased rating 
and informed the Veteran what evidence VA was responsible for 
obtaining and what evidence VA would assist him in obtaining.  
The June 2008 included notice of the information required 
under Vazquez Flores and advised the Veteran of how 
disability ratings and effective dates are determined.  The 
Board notes that the timing requirements set forth in 
Pelegrini were not satisfied in this case, as the VCAA notice 
was furnished subsequent to the rating decision on appeal.  
However, the timing defect was cured by readjudication of the 
Veteran's claim in the February 2009 Supplemental Statement 
of the Case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
treatment records and relevant post-service medical records 
identified by the Veteran have been obtained and associated 
with the claims file.  The Veteran has been afforded several 
VA examinations.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist the 
Veteran.  


II.  Analysis of Claim

The Veteran seeks an evaluation in excess of 40 percent for 
gunshot wound, right upper chest, with residuals of empyema 
and thoracoplasty.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned a 40 percent evaluation for gunshot 
wound, right upper chest, with residuals of empyema and 
thoracoplasty, according to the rating criteria of Diagnostic 
Code 5302, which pertains to Muscle Group II.  Diagnostic 
Code 5302 provides that  Muscle Group II functions in 
depression of arm from vertical overhead to hanging at side 
(1, 2); downward rotation of scapula (3, 4); 1 and 2 acts 
with Group III in forward and backward swing of the arm.  It 
includes the extrinsic muscles of the shoulder girdle: (1) 
Pectoralis major II (costosternal); (2) latissimus dorsi and 
teres major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi); (3) pectoralis 
minor; and (4) rhomboid.  38 C.F.R.
 § 4.73, Diagnostic Code 5302 (2008).

Under Diagnostic Code 5302, evaluations from 0 to 40 percent 
are assignable for disability of Muscle Group II, depending 
on whether the injury is slight, moderate, moderately severe 
or severe.  A maximum evaluation of 40 percent is assignable 
for severe injury of Muscle Group II of the dominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2008).

In September 2008, the Veteran had a VA examination which 
determined that he had disability of Muscle Groups I and III 
secondary to his service-connected right upper chest gunshot 
wound.  In a February 2009 rating decision, the RO granted 
service connection for injury to the right upper chest 
affecting Muscle Group I and injury to the right upper chest 
affecting Muscle Group III.  

The RO has assigned an initial 10 percent evaluation for 
moderate injury of Muscle Group I pursuant to Diagnostic Code 
5301.  Diagnostic Code 5301 provides that Muscle Group I 
functions in upward rotation of the scapula and elevation of 
the arm above the shoulder level.  Muscle Group I includes 
the extrinsic muscles of the shoulder girdle: (1) trapezius; 
(2) levator scapulae; (3) serratus magnus.

Diagnostic Code 5301 provides that a 10 percent rating is 
assignable for moderate injury of muscle group I.  A 30 
percent rating is assignable for moderately severe injury, 
and a 40 percent rating is assignable for severe injury.  38 
C.F.R. § 4.73, Diagnostic Code 5301 (2008).

The RO has assigned an initial evaluation of 20 percent for 
disability of Muscle Group III, pursuant to Diagnostic Code 
5303.  Diagnostic Code 5303 provides that Muscle Group III 
functions in elevation and abduction of arm to level of 
shoulder and acts with Group II in forward and backward swing 
of the arm.  Muscle Group III includes the intrinsic muscles 
of the shoulder girdle: (1) Pectoralis major I (clavicular) 
and (2) deltoid.

Diagnostic Code 5303 provides that a 20 percent rating is 
assignable for moderate injury of Muscle Group III.  A 30 
percent rating is assignable for moderately severe injury, 
and a 40 percent rating is assignable for severe injury.  38 
C.F.R. § 4.73, Diagnostic Code 5303 (2008).

The evaluation of muscle injuries as slight, moderate, 
moderately severe, or severe, is based on the type of injury, 
the history and complaints of the injury, and objective 
findings.  38 C.F.R. § 4.56(d) (2008).  A slight muscle 
disability typically involves a simple muscle wound without 
debridement or infection.  Service medical records should 
reflect incurrence of a superficial wound with brief 
treatment and return to duty, healing with good functional 
results, without complaints of the cardinal signs or symptoms 
of muscle disability.  Objective findings should include 
minimal scarring, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  Id.

A moderate disability of the muscles is a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection. (ii) History and complaint.  Service 
department record or other evidence of inservice treatment 
for the wound.  Record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
(iii) Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe disability of the muscles is a through- 
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Another indication would be having 
service department records or other evidence showing 
hospitalization for a prolonged period of treatment for the 
wound. Consistent with this level of disability is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements.  At this level of disability, 
objective findings indicate a track of missile through one or 
more muscle groups and, on palpation, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side.  Id.

A severe muscle disability results from through-and-through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group. Id. For VA purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (2008).

Additionally, under 38 C.F.R. § 4.55 (2008):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.
(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

B.  Discussion

The Veteran had a VA examination in October 2002.  The 
examiner noted a history a gunshot wound to the right chest 
while in Vietnam.  It was noted that the Veteran subsequently 
contracted osteomyelitis and an empyema and underwent removal 
of his right rib cage and pneumonectomy due to an infection 
in 1984.  It was noted that the Veteran was involved in a 
motorcycle accident in September 2000 when he slipped 
lengthwise and fractured his right clavicle and scapula.  He 
was initially treated with a sling, but he subsequently had 
malunion of his clavicle.  The examiner noted that the 
Veteran underwent a Knowles procedure and arthroscopy of his 
right shoulder to realign his clavicle and take care of his 
impingement syndrome.  The examiner noted that the Veteran 
had had plates and screws removed from his clavicle one week 
prior to the examination.  The Veteran reported significant 
chronic pain since the surgery, associated with decreased 
strength and fatigue and decreased range of motion.  The 
Veteran reported that he had one episode of his shoulder 
subluxing one week prior due to elasticity in his shoulder.  
His chronic shoulder pain was rated as 7/10 to 8/10 since his 
motorcycle accident.  His strength was decreased 
significantly.  The examiner indicated that the Veteran was 
unable to extend his arm up over his shoulder with forward 
flexion or with full adduction from the side.  The Veteran 
reported that he had flare-ups approximately once per week 
where his shoulder was to painful to move and he could not 
even lift a cup of coffee.  

On physical examination, the examiner noted a large scar on 
the right chest lateral to the nipple line with a large 
defect.  Palpation of the clavicle produced mild tenderness, 
and there was midclavicular bony prominence compared with the 
left side.  The examiner noted anterior joint line pain and 
pain along the scapular body to palpation.  There was 
significant clicking and crepitation of the joint with range 
of motion.  The Veteran had adduction to 45 degrees with 
difficulty holding his hand on the opposite shoulder.  
Abduction was to 120 degrees.  Internal rotation was to 80 
degrees and external rotation to 75 degrees.  Flexion was to 
165 degrees.  Forward extension was to 110 degrees with 
extension to 60 degrees.  The examiner noted that strength 
was decreased at 2/5 at the deltoids, 3/5 at the pectoralis 
muscles and 5/5 in the rest of the muscle groups.  Sensation 
was intact.  The deep tendon reflexes were 1+ and equal 
bilaterally.  Drop-arm testing was negative.  Shoulder shrug 
testing and scapular protraction testing were negative.  
Pulses were intact.

The VA examiner diagnosed history of traumatic right shoulder 
injury of the clavicle and scapula with impingement syndrome; 
status post Knowles procedure and arthroscopy of the right 
shoulder for impingement syndrome with chronic pain 
associated with decreased range of motion, fatigue and 
strength.  

The Veteran had a VA examination in October 2004.  The 
examiner indicated that the Veteran had an obvious, massive 
deformity of the right chest wall, with scars consistent with 
rib removal.  The examiner indicated that the Veteran's 
pectoralis major was deformed, as well as his clavicle.  The 
clavicle was enlarged in the mid portion and had lost its 
curvature.  The right shoulder sat lower than the left 
shoulder dramatically, and the Veteran had a decrease in the 
actual size of the deltoid.  The serratus anterior and 
latissimus dorsi were atrophied.  On palpation, the Veteran 
did have some latissimus function, but it was very residual.  
The scapula was sitting rotated externally and fused to the 
ribs, with the rhomboid becoming a muscle flap over the 
region.  The examiner noted that the Veteran had lost all 
scapular motion.  There was no elevation, depression, 
pronation, or retraction seen actively or passively.  He had 
range of motion of 0 to 90 degrees of forward flexion, 
actively and passively, with mechanical block and pain only 
in terminal motion.  The Veteran had external rotation of 70 
degrees, with arm neutral.  With the arm flexed at 90 
degrees, he had external rotation of 70 degrees.  He had 
internal rotation to 40 degrees in neutral and no internal 
rotation with the arm abducted at 90 degrees.  The Veteran 
had tenderness to the entire clavicle region from the mid-
third out, and he had no swelling palpable.  The coracoid was 
tender, as well as the bicipital groove.  He has a positive 
Hawkins test.  Internal rotation and external rotation were 
5/5.  Palm-down forward flexion and palm-down abduction were 
5/5 with no pain.  He had pain in all range of motion 
maneuvers about 85 degrees and stopped at 90 degrees actively 
and passively.  The Veteran had palpable pain to the spine 
and the scapula, as well as the rhomboid region.  The 
examiner indicated that the rhomboid muscles were not felt, 
as they were atrophied.  The VA examiner's assessment was 
rotator cuff impingement syndrome, right shoulder, with 
degenerative arthritis confirmed on x-rays, status post 
clavicular fracture, and massive reconstructive surgery to 
fuse the scapula to the chest wall following removal of the 
ribs.  

Upon VA examination in April 2007, the Veteran reported pain 
across the right chest wall and upper extremity.  He reported 
that he had pain on a regular basis in the right chest wall 
along the lower ribcage that was described as a 3 or 4.  With 
flare-ups it went to 7 or 8.  The Veteran reported getting 
flare-ups around two to three times per week based on 
activities and sometimes just sporadically.  He had loss of 
strength across the muscles of the chest wall, which caused 
lack of function of the right upper extremity.  He also had 
lack of endurance.  The examiner noted that the effect of his 
right chest wall disability on his regular life was that the 
entire right upper extremity had loss of function and he 
could no longer work as a jeweler.

On physical examination, the examiner noted that there was a 
severe loss of the muscle and underlying fascia with 
adherence of the soft tissue to the underlying bone.  The 
examiner noted that the area was numb and nontender.  The 
Veteran had a 30-centimeter curvy linear incision in the 
posterior shoulder region across the scapula.  The scar was 
nontender.  The examiner noted a significant amount of muscle 
across the anterior and posterior chest, which included at 
least 90 percent of the pectoralis, 90 percent loss of the 
latissimus and loss of any functioning rhomboid muscles.  The 
Veteran still had intact trapezius to both palpation and 
function.  The pectoralis and latissimus had severely 
decreased strength with atrophy.  When the Veteran tried to 
contract his pectoralis or his latissmus there was a bulging 
of the muscle consistent with herniation through the fascia.  
The examiner's diagnoses were severe loss of function of the 
anterior chest wall and posterior scapular muscles including 
the pectoralis major and minor, the latissimus dorsi, and the 
rhomboids.  The examiner noted that the Veteran had severe 
loss of muscle tissue and function as noted in the diagnosis.  
The examiner indicated that this was a permanent loss.  

The Veteran had a VA examination in September 2008.  The 
Veteran reported that he was about the same as at the 2007 VA 
examination but that his pain had gotten worse.  He reported 
that he had pain on a regular basis between, categorized as a 
5-6 which flared up daily to 7 or 8.  The examiner indicated 
that the Veteran had cardinal signs of muscle disability 
across the right chest wall, including loss of power, 
weakness, lower threshold of fatigue, fatigue pain, 
impairment of coordination and uncertainty of movement.  This 
affected his daily life and made it difficult to use the 
right upper extremity.  The examiner noted that the Veteran 
worked many years as a jeweler and could no longer work in 
that capacity due to a lack of muscle function.  The examiner 
diagnosed severe loss of function of the anterior chest wall 
and posterior scapular muscles including the pectoralis major 
and minor, latissimus dorsi, and the rhomboids.  The examiner 
concluded that the Veteran had severe loss of function of the 
Group II muscles across the anterior chest wall and level.  
The examiner also identified moderate loss of function of 
Group I and Group III.  The examiner noted that the Veteran 
was likely to have flare-ups of worsening pain with 
repetitive activities and loss of range of motion across the 
shoulder.  

The above evidence establishes residuals of empyema and 
thoracoplasty is manifested by severe muscle injury of Muscle 
Group II.  The Veteran is currently in receipt of a 40 
percent evaluation for disability of Muscle Group II.  As 
noted previously, this is the maximum evaluation available 
under Diagnostic Code 5302.  Therefore, a higher evaluation 
is not available for this disability.   

The Board finds that a higher evaluation is not warranted for 
the Veteran's Muscle Group III disability.  In this regard, 
the Board notes that the VA physician who examined the 
Veteran in 2008 diagnosed moderate loss of function of Muscle 
Group III, and the record does not contain any findings of 
moderately severe disability of Muscle Group III.  
Accordingly, because the record does not show moderately 
severe disability of Muscle Group III, an evaluation in 
excess of 20 percent is not warranted.   

The RO assigned a non-compensable evaluation for the 
Veteran's Muscle Group I disability from March 2, 2001, the 
date of the Veteran's claim, to September 29, 2008.  

After a review of the record, the Board concludes that the 
criteria for a 10 percent rating for the Veteran's Muscle 
Group I disability were met on October, 15, 2004, the date of 
the VA examination that noted atrophy of the serratus 
anterior.  A compensable evaluation is not warranted for 
disability of Muscle Group I prior to October 15, 2004.  The 
record does not contain any findings referable to the muscles 
of  Muscle Group I during that time period.  Thus, there is 
no evidence prior to October 15, 2004  that would support a 
finding of moderate disability of Muscle Group I. 

The Board further concludes that an evaluation in excess of 
10 percent for the Muscle Group I disability is not warranted 
at any point in this appeal.  Diagnostic Code 5301 provides 
for a 20 percent evaluation with findings of moderately 
severe disability.  The 2008 VA examination noted moderate 
disability of Muscle Group III, and the record does not 
reflect any findings of "moderately severe" disability that 
would warrant a 20 percent rating. 

In conclusion, the Board finds that the criteria for a  10 
percent evaluation for the Veteran's Muscle Group I 
disability were met as of October 15, 2004.  The Board also 
finds that an evaluation in excess of 10 percent for 
disability of Muscle Group I have not been met at any time 
during this appeal.  The Board further concludes that higher 
ratings are not warranted for the Veteran's service connected 
disabilities of Muscle Groups II and III.  In reaching this 
decision, the Board has considered the applicability of the 
benefit- of-the-doubt doctrine.  However, there is not an 
approximate balance of positive and negative evidence with 
regard to the Veteran's claims for increased ratings for 
disabilities of Muscle Groups II and III, reasonable doubt 
could not be resolved in the Veteran's favor.  Rather, as 
there is a preponderance of the evidence against the claims, 
they must be denied.  




C.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  According to VA 
examination reports, the Veteran he worked for many years as 
a jeweler but can no longer work in that capacity because of 
loss of muscle function.  The Board notes this information 
but finds that the evidence does not show that the Veteran's 
gunshot wound, Muscle Group I and Muscle Group III 
disabilities cause, alone, marked interference with 
employment (beyond that contemplated in the evaluation 
assigned) or necessitate frequent periods of hospitalization.  
The Veteran is in receipt of a combined evaluation of 100 
percent for his service-connected disabilities.  Accordingly, 
the Veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R.
§ 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for gunshot wound, 
right upper chest, with residuals of empyema and 
thoracoplasty is denied.

Prior to October 15, 2004, a compensable evaluation for 
injury to the right upper chest affecting Muscle Group I is 
denied.  



From October 15, 2004, a 10 percent evaluation is granted for 
injury to the right upper chest affecting Muscle Group I, 
subject to regulations governing the payment of monetary 
benefits.  

An evaluation in excess of 20 percent for injury to the right 
upper chest of Muscle Group III is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


